DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 07/28/22 is acknowledged.
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US 6,447,519).
Regarding claim 1, an invention relating to intraocular dispensers, Brady discloses (Figs. 1-3) a haptic optic management system (10 & 60), comprising: a housing (14 & 60) comprising a bore [i.e. inside the housing defined by elements 62 & 64 (Col. 7, lines 63-64)] and a cavity (34 & 36) disposed in a first surface (112) of the housing, wherein the cavity comprises a first end portion (34) , a second end portion (36), and a central portion [i.e. where optic 50 is located in figure 3], and wherein the cavity provides access to the bore through the first surface of the housing [i.e. when members 14 and 60 connected (Fig. 6; Col. 7, lines 59-61)]; arms (130) coupled to the housing; and edge rollers (73 & 75) coupled to the housing (Col. 8, lines 22-26).
Regarding claim 2, Brady discloses the haptic optic management system of claim 1. Brady further discloses wherein the bore comprises a first portion that has a U-shaped cross-section and extends from a first end of the housing to the central portion of the cavity, and wherein the bore comprises a second portion that has a smaller cross-section than the first portion and extends from the central portion of the cavity to a second end of the housing (see annotated figure below).

    PNG
    media_image1.png
    357
    501
    media_image1.png
    Greyscale

Regarding claim 3, Brady discloses the haptic optic management system of claim 1. Brady discloses (Figs. 3-6) further comprising an intraocular lens (52) disposed in the cavity, wherein the intraocular lens comprises an optic (50) and haptic extensions (53 & 55) that extend from the optic.
Regarding claim 4, Brady discloses the haptic optic management system of claim 3. Brady further discloses (Fig. 3) wherein one of the haptic extensions extend from the optic onto the first end portion, and wherein another of the haptic extensions extends from the optic onto the second end portion [Note, the central portion is at the optic, hence haptic 53 would extend onto the first end portion and haptic 55 extends onto the second end portion].
Regarding claim 5, Brady discloses the haptic optic management system of claim 1. Brady further discloses (Fig. 3) wherein the first end portion and the second end portion each comprise an end wall (88 & 100), a raised platform (66) adjacent to the end wall for supporting one of the arms (Col. 7, lines 64-66), a portion (90) adjacent to the raised platform for supporting for haptic extension of an intraocular lens (Col. 8, lines 22-26), and inclined surface (108) adjacent to the portion.
Regarding claim 6, Brady discloses the haptic optic management system of claim 1. Brady further discloses wherein the arms comprise a pair of arms, wherein one of the pair of the arms is disposed in the first end portion, and another of the pair of the arms is disposed in the second end portion (see annotated figure below).

    PNG
    media_image2.png
    408
    585
    media_image2.png
    Greyscale

Regarding claim 9, Brady discloses the haptic optic management system of claim 1. Brady further discloses (Fig. 3) wherein the edge rollers comprises a pair of the edge rollers (73 & 75), wherein each of the pair of the edge rollers are disposed on opposite platforms (90) formed on either side of the central portion of the cavity.
Regarding claim 10, Brady discloses the haptic optic management system of claim 1. Brady further discloses wherein the edge rollers each comprise a slot (138) formed in a first surface for receiving an edge of an optic of an intraocular lens (Col. 10, lines 16-20), a bore (72) formed adjacent the slot, and a tab extending on a second surface opposite the first surface, wherein the tab is received in a slot formed in a sidewall of the housing (see annotated figure below).

    PNG
    media_image3.png
    217
    415
    media_image3.png
    Greyscale

Regarding claim 11, Brady discloses the haptic optic management system of claim 10. Brady further discloses wherein the tab is received in a slot formed in a sidewall of the housing [i.e. between elements 90 & 130].
Allowable Subject Matter
Claims 12-17 allowed. The following is a statement of reasons for the indication of allowable subject matter:  There is no art of record alone or in combination that teaches an insertion tool that includes the combination of recited limitations in claim 12.
Prior art reference Brady discloses an insertion tool (10/70), comprising: a drive system (Col. 10, lines 46-64), wherein the drive system comprises a body (150); a plunger (154) disposed at least partially in the drive system; a nozzle (74); and ) a haptic optic management system (10 & 60), comprising: a housing (14 & 60) comprising a bore [i.e. inside the housing defined by elements 62 & 64 (Col. 7, lines 63-64)] and a cavity (34 & 36) disposed in a first surface (112) of the housing, wherein the cavity comprises a first end portion (34) , a second end portion (36), and a central portion [i.e. where optic 50 is located in figure 3], and wherein the cavity provides access to the bore through the first surface of the housing [i.e. when members 14 and 60 connected (Fig. 6; Col. 7, lines 59-61)]; arms (130) coupled to the housing; and edge rollers (73 & 75) coupled to the housing (Col. 8, lines 22-26). However, Brady fails to disclose a haptic optic management system disposed between the drive system and the body. Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Furthermore, a teaching reference with this missing structure could not be found. Note, claims 13-17 are allowable for the same reasons as claim 12 by virtue of dependency on claim 12.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Brady discloses wherein the arms (130) each comprises a first portion, a second portion joined to the first portion at a bend (Fig. 3). However, Brady fails to disclose a pin extending from the second portion, and a tab extending from the first portion. Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Note, claim 8 is allowable for the same reasons as claim 7 by virtue of dependency on claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771